  4:15-cr-03126-JMG-CRZ Doc # 48 Filed: 12/07/20 Page 1 of 2 - Page ID # 153




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:15-CR-3126

vs.
                                                          ORDER
SEAN DANIEL PETERSON,

                   Defendant.



      The defendant has filed a motion to appoint counsel (filing 47) asking for
counsel to assist him in moving for compassionate release based on the COVID-
19 pandemic. The Court finds that appointment of counsel would help the
Court determine whether the defendant merits relief. Accordingly,


      IT IS ORDERED:


      1.    The defendant's motion to appoint counsel (filing 47) is
            granted.


      2.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether the COVID-19 pandemic is a lawful
            basis to reduce the defendant's term of imprisonment.


      3.    The Clerk of the Court shall provide a copy of this order to
            the Federal Public Defender.
4:15-cr-03126-JMG-CRZ Doc # 48 Filed: 12/07/20 Page 2 of 2 - Page ID # 154




   4.    In the event the Federal Public Defender should decline this
         appointment because of a conflict of interest or on the basis
         of the Amended Criminal Justice Act Plan, the Federal
         Public Defender shall provide the Court with a draft
         appointment order (CJA Form 20) bearing the name and
         other identifying information of the CJA Panel attorney
         identified in accordance with the Amended Criminal Justice
         Act Plan for this district.


   5.    If upon his review the Federal Public Defender should
         conclude that the defendant's claim for compassionate
         release would be frivolous, the Federal Public Defender may
         move to withdraw as counsel.


   6.    The Office of U.S. Probation and Pretrial Services is
         authorized    to   disclose     the    defendant's   Presentence
         Investigation Report to the Federal Public Defender. The
         Federal Public Defender shall provide the Presentence
         Investigation Report to any subsequently appointed or
         retained counsel. In accordance with the policy of the
         Federal Bureau of Prisons, no Presentence Investigation
         Report shall be provided to inmates.


   Dated this 7th day of December, 2020.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge


                                       -2-
